Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 10, 2015

                                      No. 04-15-00238-CV

                                      Erasmo FIGUEROA,
                                           Appellant

                                                v.

                              VILLAS OF VISTA DEL NORTE,
                                        Appellee

                   From the County Court at Law No. 5, Bexar County, Texas
                               Trial Court No. 2015CV01973
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
        On October 27, 2015, this court received pro se appellant=s brief. The brief does not
comply with Texas Rule of Appellate Procedure 38.1 in that, among other defects, it fails to cite
legal authority in support of the arguments presented and fails to include citations to the record.
Appellant also failed to include a Certificate of Service.

        While substantial compliance with Rule 38 is sufficient, this court may order a party to
amend, supplement, or redraw a brief if it flagrantly violates Rule 38. See TEX. R. APP. P.
38.9(a). We conclude that the formal defects described above constitute flagrant violations of
Rule 38 requiring amendment.

        It is therefore ORDERED that appellant file an amended brief within fifteen days from
the date of this order. Appellant shall attempt to support arguments with citation to legal
authority and shall include citations to the Clerk’s Record or the Reporter’s Record where
appropriate and necessary. Most importantly, appellant must serve the brief on opposing counsel
and include a Certificate of Service with the brief. If the amended brief with Certificate of
Service is not filed within 15 days of the date of this order or does not correct these violations,
we may strike the brief and prohibit appellant from filing another. See TEX. R. APP. P. 38.9(a).
                                              _________________________________
                                              Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court